        Case 5:19-cr-40085-DDC Document 10 Filed 09/18/19 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                      DISTRICT OF KANSAS
                                  (Topeka Docket)

UNITED STATES OF AMERICA,

                   Plaintiff,

            v.                                 CASE NO.:     19-40085-DDC


JAMES E. FREEMAN,

                   Defendant.




                                 INDICTMENT

      THE GRAND JURY CHARGES:

                                    COUNT ONE

                                 18 U.S.C. § 2113(a)
                                   (Bank Robbery)

      That on or about September 4, 2019, in the District of Kansas, the defendant,

                                JAMES E. FREEMAN,

by force, violence, and intimidation, did take from the person or presence of a bank

employee, money and property and a thing of value, namely United States currency,


                                           1
        Case 5:19-cr-40085-DDC Document 10 Filed 09/18/19 Page 2 of 3




belonging to and in the care, custody, control, management and possession of US Bank,

719 South Kansas Ave, Topeka, Kansas, a bank, the deposits of which were then insured

by the Federal Deposit Insurance Corporation (FDIC), in violation of Title 18, United

States Code, Section 2113(a).

                                             A TRUE BILL



    September 18, 2019                          /s/ Foreperson
        Date                             FOREPERSON OF THE GRAND JURY




      JARED S. MAAG, Ks.S.Ct. No. 17222
Assistant United States Attorney
for STEPHEN R. MCALLISTER
UNITED STATES ATTORNEY
DISTRICT OF KANSAS
444 S.E. Quincy, Suite 290
Topeka, Kansas 66683
Ph: 785.295.2850
Fax: 785.295.2853
Email: Stephen.McAllister@usdoj.gov
Ks.S.Ct. No. 15845




           IT IS REQUESTED THAT THE TRIAL BE HELD IN TOPEKA, KANSAS




                                         2
      Case 5:19-cr-40085-DDC Document 10 Filed 09/18/19 Page 3 of 3




                                   PENALTIES

●   A term of imprisonment not to exceed twenty (20) years.
    18 U.S.C. § 2113(a)

●   A fine not to exceed $250,000.00.
    18 U.S.C. § 3571(b)(3)

●   Or both.

●   A term of supervised release not to exceed three (3) years.
    18 U.S.C. § 3583(b)(2)

●   A mandatory special assessment of $100.00 per count of conviction.
    18 U.S.C. § 3013(a)(2)(A)




                                          3
